 

 

 

F|LED

' March 13, 2019
UNITED STATES DISTRICT COURT FOR THE cLERK, us msTRicT couRT

EASTERN DlSTRlCT OF
CAL|FORN|A
Q!"

EASTERN DISTRICT OF CALIFORNIA

DEPUTV CLERK

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19CR0003-JAM-001
Plaintiff, ) '
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
LUIS ALBERTO VALERIO MARTINEZ,)
` )
Defendant. )

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release LLJIS ALBERTQ VALERIO MART!§EZ ,

Case No. Z:lQCBOOO§-JAM-OOI , Charge ZLQSQ § 841(a) l , from custody subject to the

conditions contained in the attached “Notice to Defendant Being Released” and for the following

 

reasons:
__ Release on Personal Recogniz`ance
_\/_ Bail Posted in the Sum of $ Dgfendant’s Mother’s Home
_g___ Unsecured Appearance Bond $50 OO0.00
__ Appearance Bond with 10% Deposit
_ Appearance Bond with Surety
_ Corporate Surety Bail Bond
_L (Other) Pretrial conditions a§ stated on the record.
Issued at §acramgnto, QA on March 13, ZQ 1 2 at n 1;01 pm .

By /Deborah Barnes/

Deborah Barnes ,
United States Magistrate Judge

 

Copy 1 - U.S. MARSHAL

 

 

 

